Written charge lettered E, requested by the defendant and refused by the court, is a substantial copy of charge No. 14 in Bryant v. State, 116 Ala. 448, 23 So. 40, headnote 4, which was there approved by this court. Its refusal, however, will not reverse the case, as the principle of law contained therein was covered by the general oral charge of the court and given written charges numbered 1, 2, 3, and 5, requested by the defendant. Acts 1915, p. 815, now section 9509, Code 1923.
Refused written charge No. 4, asked by the defendant, while approved by this court in Brown v. State, 118 Ala. 111,23 So. 81, headnote 1, still there was no reversible error in refusing it, as the proposition of law asserted in it was given substantially to the jury by the oral charge of the court, and written charges 1, 2, 3 and 5, given by the court at defendant's request. The court committed no reversible error in refusing it under these circumstances. Section 9509, Code 1923.
The same rule of law in written charge 19, refused by the court, was fairly covered by given charges numbered 15, 17, and 28, asked by the defendant, and by the oral charge of the court, and the court did not err in refusing it. Section 9509, Code 1923.
The principle of law declared in refused charge 25 was approved by this court in Ex parte State, ex rel. Atty. Gen.,207 Ala. 349, 92 So. 606; but its refusal here was not reversible error, as the same rule of law was fairly and substantially given to the jury by the court in *Page 176 
its oral charge, and in given written charges 15, 17, and 28. Section 9509, Code 1923.
The writ is denied.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.